(^ ftueu^r fo^)<ijc\S


  <li^£^



  P.p. fep* \<2SM^"7




  e&: t^o- 03-13-012/5^51                                  r^ic|ivED,
      _C\J^^^_.o^_^^3^^                             ._.   / AUG12 2M5

   Qssm2~ KAe . U^/US,

  ONJCg /Mp/MKi       N^OVQD> r^\S

           n~ p*PP&u&> T\4€gg l-b ^ <^o\sscozygp ^Frazx Tb
   W&e? wab ^BS^g^TeO k^> P^B^r 'ju&y ^^M-                  51 u^fe
   eUTf^Ut^Q LgihAu >frAA4l- TVt-ATT UA^S T^VQ^ Z.^        ONV_> TO
  6asr   Tb    vr>?   De^rvtA/^noco   A*ssr? its^gpjMD WfiXU kjP t p

  /L^ Dah^? to 6^t- tzp v^\£.           X? m^ sr\u^pevj\gp
   ffUOfrfrg t±rCJ^&&£>.
           ly ~Th€gg y-wv^ fg^g^ass j^mv coczgje^Pe^^OQ^c^ <^gKfr
   ^ggw Yovjg, G>FF\os u*\ry+)t^ *m€ \^&r ?o Q&M^t y.


    &&&4 Tmx& t i x t i>muu Kicsr* Pbft^.Ajgo \naa\u \x5Pf>.
             pH^^O
             PKc^i q^iit 5tL z."^ v




7wkM*c vex? Fee. *yoo£- ^^^^tt^cje: a^c? cx>J^ips£^aA«


               gs^g^nFbu^//
                                            I I*
                                                             &
      w
                                                       n


                                            fc    r-   C
                                                       5


                                                             g
                                                       i
                                            3
                                            nJ
                                            Sj    1?
                                            0(1




m




                ~0
in              r
JL\
                             ft
                (a) ?        S        ;<>


                                      v

               In        ?
                         ?
                                  1
                                                       0         «*


                     _




                                  s                              s
                                      S
                                                                 •••
                                                                 •   •••




                                                       V":
                                                                 •c

                                                       1         d
                                                       •.•




                                                                 W




          fr